Appeal by defendant from an order of the County Court, Kings County, dated June 8, 1959, denying, after a hearing, his coram nobis application to vacate a judgment of said court, rendered August 8, 1956, convicting him, on his plea of guilty, of robbery in the second degree and sentencing him, as a second felony offender, to serve a term of 7% to 15 years. The application was made on the grounds: (1) that at the time of the plea and sentence he was in such a state of insanity as to be incapable of understanding the proceedings; (2) that he was not accorded the benefit of the allocution required by section 480 of the Code of Criminal Procedure; and (3) that the sentence of the court was more severe than had been allegedly promised by the prosecutor, although the court allegedly had knowledge of the claimed promise. Order affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.